Case: 12-7169    Document: 35     Page: 1   Filed: 03/13/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                 RICHARD REBSTOCK,
                   Claimant-Appellant,

                             v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.
                __________________________

                        2012-7169
                __________________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in 12-1171, Judge Robert N. Davis.
               __________________________

                      ON MOTION
                __________________________

                        ORDER

     Richard Rebstock submits a “motion to proceed” and a
 “motion to affirm petition.” The government responds to
 the motion to affirm.

     To the extent that his motions seek immediate con-
 sideration of his case, Rebstock’s appeal is under consid-
 eration by the court and a disposition will issue in due
Case: 12-7169      Document: 35      Page: 2   Filed: 03/13/2013




 RICHARD REBSTOCK v. SHINSEKI                                2

 course. Thus no motion is necessary. To the extent
 Rebstock is arguing the merits of his case, those argu-
 ments belong in his brief, not motions. Nonetheless, the
 court will construe the motion to affirm as a request for
 supplemental briefing.

       Upon consideration thereof,

       IT IS ORDERED THAT:

       (1) Rebstock’s motions are denied.

     (2) The motion to affirm is deemed supplemental
 briefing. Copies shall be transmitted to the merits panel
 assigned to the case.

                                       FOR THE COURT
                                        /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk


 s23